Citation Nr: 0706854	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to an increased rating for the residuals of an 
injury of the right knee, with degenerative arthritis, 
currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in January 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before an Acting 
Veterans Law Judge in August 2006.  


FINDINGS OF FACT

1.	The veteran's right knee disorder is manifested by range 
of motion from 5 degrees extension to 125 degrees flexion, 
and pain productive of moderate disability of the right knee.  

2.	The veteran's hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 74 
decibels in the right ear and 53 decibels in the left ear.  
Speech recognition ability 92 percent correct in the right ear 
and 100 percent correct in the left ear.  




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for the 
residuals of an injury of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5262 
(2006).  

2.	The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2006); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims) for an 
increased rating, and any questions as to the appropriate 
effective date to be assigned is rendered moot.

In connection with the duty to assist, VA has obtained VA 
treatment records and provided the veteran with examinations 
in connection with his claims.  The veteran has submitted a 
statement from a private physician.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

I.  Right knee

Service connection for the residuals of an injury of the 
right knee was granted by the RO in a May 1983 rating 
decision.  At that time, a 10 percent evaluation was 
assigned.  The evaluation of the veteran's right knee 
disorder was increased to 20 percent by rating decision dated 
in October 2002.  The veteran's current claim was submitted 
in January 2004.  

At the August 2006 hearing, the veteran testified he used a 
cane to assist with his walking.  He described having a lot 
of pain and developing swelling at times.  The veteran 
complained of limited range of motion and the daily impact 
that his service-connected knee had on his activities.

The Board has reviewed the evidence of record, including VA 
outpatient treatment records, records from the veteran's 
private physician that include an MRI of the right knee and 
statement dated in 2002, the results of a VA compensation 
examination dated in April 2004, and testimony given by the 
veteran at a hearing before the undersigned in August 2006.  
After review of the evidence, the Board finds that there is 
no basis for an evaluation in excess of the currently 
assigned 20 percent.  

An examination was conducted by VA in April 2004.  At that 
time, it was reported that plain films of the right knee 
dated in September 2002 showed a markedly narrowed 
patellofemoral joint space, diffuse degenerative 
osteoarthritic changes and a mildly narrowed medial knee 
joint space.  His current complaints were of unremitting 
stiffness of the right knee and pain after prolonged periods 
of immobility, greater than sixty minutes in duration.  He 
also experienced pain characterized as sharp after prolonged 
periods of ambulation of anything greater than one quarter of 
a mile or 20 minutes in duration.  He also felt subjective 
instability that had precipitated two falls.  He denied any 
locking, paresthesias, paresis, paralysis, heat, redness, 
swelling, fatigability, lack of endurance or incoordination 
throughout his overall daily activities including repetitive 
and normal tasks.  He used a cane.  On examination, He walked 
with a limp favoring his right lower extremity, holding a 
cane in the right upper extremity.  There was a symmetrical 
muscle mass of both lower extremities on gross inspection.  
The right knee was without any effusion, erythema, 
induration, streaking or increased skin warmth on palpation.  
On active and passive range of motion there was a flexion of 
125 degrees and extension was short by 5 degrees.  The medial 
and lateral collateral ligaments were stable.  The anterior 
and posterior cruciate ligaments were stable and McMurray's 
test was negative.  There was a positive patellar grind test.  
Skin showed no petechia, ecchymosis or icterus.  There were 
no neurologic deficits.  There was no fatiguability on 
relative motor testing.  Deep tendon reflexes were 2+ at the 
patellas and 1+ at the ankles, bilaterally.  The impression 
was right knee degenerative arthritic disease with decease in 
range of motion secondary to pain, but not due to 
fatiguability, lack of endurance or incoordination.  The 
veteran had full motor strength and a stable gait, with a 
limp.  The examiner considered the veteran's right knee 
disorder to be moderately disabling.  

Arthritis due to trauma, substantiated by x-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees; a 30 percent rating requires that 
flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires 
extension limited to 20 degrees.  38 C.F.R. § 4.71a, Code 
5261.  

For impairment of the tibia and fibula, with moderate knee or 
ankle impairment, a 20 percent evaluation is warranted; with 
marked knee or ankle impairment, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5262.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  The veteran's right knee 
disorder is manifested by pain and limitation of motion that 
is non-compensable under the diagnostic codes for limitation 
of motion.  His 20 percent evaluation has been assigned on 
the basis of moderate knee disability under code 5292.  The 
medical evidence does not show disability that is productive 
of more than moderate impairment.  He has no other documented 
disability such as recurrent subluxation or lateral 
instability upon which a separate 10 percent evaluation may 
be assigned.  Under these circumstances, a rating in excess 
of the currently assigned 20 percent evaluation is not 
warranted.  

II.  Hearing loss

Service connection for the veteran's bilateral hearing loss 
was granted by rating decision in March 1982.  The current 
noncompensable evaluation was assigned at that time.  

At the August 2006 hearing, the veteran testified that he had 
to continually ask people to repeat what they said, which he 
stated was very troubling.  He expressed frustration with the 
last VA audiological evaluation he had undergone, and he found 
the test did not reveal a person's true hearing loss in the 
real world.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in April 2004.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
35
75
85
100
Left ear
25
45
70
70

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 74 
decibels in the right ear and 53 decibels in the left ear.  
Speech recognition ability 92 percent correct in the right ear 
and 100 percent correct in the left ear.  The application of 
the rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a bilateral 
hearing loss.  Again, the Board notes that the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).

The Board regrets that more favorable determinations could not 
be made in this case, and notes that the veteran's honest 
testimony at the August 2006 hearing was very appreciated.




ORDER

An increased rating for the residuals of an injury of the 
right knee is denied.  An increased rating for bilateral 
hearing loss is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


